Title: From Benjamin Franklin to William Hodgson, 20 January 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir
Passy, Jan. 20. 1780.
I am much obliged by your kind Letter, informing me of the good Disposition of the Commissioners for the Sick and wounded. I believe they would do in all things what is humane, just and honorable, but I have not so good an Opinion of the Lords of the Admiralty, from whom Mr. Hartley had never been able to obtain a Yes or a No on the plain Question whether the written paroles or Engagements of English Prisoners set at Liberty by our Cruisers were to be comply’d with. By the Resolution which you inform me is now taken, not to send any more Men to Morlaix than there shall be assembled there to exchange them with I perceive they have determin’d that such paroles are not to be regarded; I must therefore give notice to our People to trust no more to them but to bring and lodge all their Prisoners in french Jails. How much human Misery might be saved by continuing the other method. I thought Confidence, if it had not begot confidence, would at Least have produc’d Justice, but I was mistaken the English Navy has had the service of more than 200 seamen so released ever since may Last, had the Like Confidence been plac’d in us or even had those engagements been executed I should have sent over Directly from Holland in Dutch Bottoms without writing for a Passport, the Prisoners brought in there by Commodore Jones, which exceeded 500, and without waiting for the Agreement made a long time after between the french and English Embassadors for their Exchange. It is surprizing on how slight Grounds English men can think themselves disengaged from their Paroles given to Americans. There is a Captain Tetnall who with all his ships Company, was released at Boston, on his Promise to obtain in England the Release of a Capt. Robinson and his Company who were an equal Number. On his Arrival in England, he found Capt. Robinson already exchanged, and therefore, as Mr. Hartley informs me; judges himself quit of his engagement; and it seems we are then to have no men in Exchange for those given for Capt. Robinson and his People. Probably we shall then have none neither for those brought over upon British Faith with two Flags of truce from Boston. Comm. Jones released on their written Paroles, they being in bad Health, John Brownell, Masters Mate, and Samuel Wightman Lieutenant of Marines both of the serapis, Soon after their Arrival in holland. Their Paroles with many others are in my hands.— I have not yet been able to obtain an account of the Prisoners we have in Spain. Here are 48. at L’Orient, and 36. or 38 at Brest, which may all soon be render’d at Morlaix, if a Cartel should arrive there. Inclosed I send a second Pass for that Place. I trouble you with it as I apprehend Mr. Hartley who wrote for it may be out of Town.— I am persuaded too, that if you can procure any favourable, Change in the Sentiments of their Lordships of the Admiralty—relating to Parole Prisoners of which I should be glad to hear, it will be a pleasure to your benevolent Mind.
I rejoice to learn the friends I esteemed and Loved when in England, continue well. Be pleased to remember me to them affectionately. With great Esteem, I am ever Dear Sir your &c
Mr. Hodgson, to be directed to Guill, Hodgson and Co. Mercht London.
